DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 01/31/2020 and 04/16/2021 are being considered by the examiner.
Claim Objections
3.	Claims 1, 9 and 15 are objected to because of the following informalities:  
a.	Claim 1 recites the UAV being mountable to a conductor and Claims 2, 4, and 9 recite a single conductor being engaged by the wheels of the UAV. For the purpose of consistency and avoiding any possible uncertainty, the examiner suggests that in response to this office action, the term “conductor” or the term “single conductor” should be recited.  
b.	Claim 9, line 6: the term “single set of wheels” should be rewritten as --the single set of wheels--.
c.	Claim 15, line 4: the term “the wheels” should be rewritten as --the set of wheels--.
Appropriate correction is required.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “motivation system” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 9-10, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claims 14 and 20 recite the limitation “the energy harvesting” in line 1, each. There is insufficient antecedent basis for this limitation in the claims.
10.	The term “close proximity” in claims 9, 14 and 20 are relative terms which renders the claim indefinite. The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claims not addressed are rejected base on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-7, 9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkbride (US 20200001993 A1).
13.	Regarding Claim 1, Kirkbride discloses an unmanned aerial vehicle (UAV) mountable to a conductor of an aerial power transmission line system (Abstract, paras. [0057]-[0063], [0070], [0074] [0079] and [0083]; UAV 200 mountable to conductors 112/114 of an aerial power transmission line system 110 as seen in FIGS. 1A, 2B, 3 and 4A), the UAV comprising: 
a body (a body of UAV 200 as seen FIG. 2A) having a rotor system (210); 
a motivation system (240) attached to the body (212) to motivate the UAV (200) along the conductor (112/114); 
a battery (250) carried by the body and electrically connected (para. [0083] and FIG. 3) to at least one of the rotor system (210) and the motivation system (240); 
a monitoring tool (249) mounted with the body; and 
an inductive coil carried by the body and in electric connection with the battery (paras. [0070], [0076] and [0098]; motivation system 240 carried by the body of the UAV 200 which is configured for inductive power connection using the magnetic field generated by the power line system 110 since inductive coupling (i.e. inductive power connection) by definition requires an inductive coil in proximity to a magnetic field for the transfer of power, as such motivating system 240 must comprise of an inductive coil for the purposes of transferring power to the UAV 200), wherein the inductive coil is configured to harvest electricity from the (para. [0070]; with the motivation system 240 being configured for an inductive power connection with aerial power transmission line system 110, the motivation system 240 must comprise of a coil for the transfer of electricity and harvesting the electricity to charge battery 250 as seen in FIG. 3 and further by supported by paras. [0011] and [0083]).
14.	Regarding Claim 2, Kirkbride discloses the UAV of claim 1, wherein the motivation system comprises a single set of wheels (242/244) coaxially aligned (FIGS. 2B and 4A) to engage a single conductor (112/114).
15.	Regarding Claim 3, Kirkbride disclose the UAV of claim 2, wherein the single set of wheels (242/244) are positioned above the body (FIGS. 2B and 4A); and
	a center of gravity of the UAV is located in a same plane as the single set of wheels (see position of sets of wheels 242/244 relative to a central portion of UAV 200 In FIG. 2A, as such the sets of wheels 242/244 must be positioned along a plane that bisects and the UAV 200 and the plane that passes through the CG of the UAV 200). 
16.	Regarding Claim 4, Kirkbride discloses the UAV of claim 1, wherein the motivation system (240) comprises a first wheel and a second wheel (242/244) coaxially aligned to engage a single conductor (112/114), wherein the UAV has a center of gravity positioned vertically below and in a same place as the first wheel and the second wheel (see position of sets of wheels 242/244 relative to a central portion of UAV 200 In FIG. 2A, as such the sets of wheels 242/244 must be positioned along a plane that bisects and the UAV 200 and the plane that passes through the CG of the UAV 200); and 
	the first wheel and the second wheel each comprising a motor electrically coupled to the battery (para. [0074]).
17.	Regarding Claim 5, Kirkbride discloses the UAV of claim 1, wherein the rotor system (210) comprises rotor assemblies (220) positioned below (FIG. 2B) the motivation system (240).
Regarding Claim 6, Kirkbride discloses the UAV of claim 1, wherein the monitoring tool comprises a camera (para. [0079]).
19.	Regarding Claim 7, Kirkbride discloses the UAV of claim 1, wherein the body carries a controller (270) in communication with the rotor system (210) and the motivation system to autonomously (FIG. 6A and para. [0086]) maneuver the UAV (200).
20.	Regarding Claim 9, Kirkbride discloses the UAV of claim 1, wherein the motivation system (240) comprises a single set of wheels (242/244) coaxially aligned (FIGS. 2B/4A) to engage a single conductor (112/114) and positioned above the body (FIGS. 2B/4A), each wheel of the single set of wheels comprising a motor electrical coupled to the battery (para. [0074));
	a center of gravity of the UAV positioned below and in a same plane as the single set of wheels (see position of sets of wheels 242/244 relative to a central portion of UAV 200 In FIG. 2A, as such the sets of wheels 242/244 must be positioned along a plane that bisects and the UAV 200 and the plane that passes through the CG of the UAV 200); and
	the inductive coil is positioned in close proximity to single set of wheels (paras. [0070], [0076] and [0098]; motivation system 240 carried by the body of the UAV 200 which is configured for inductive power connection using the magnetic field generated by the power line system 110 since inductive coupling (i.e. inductive power connection) by definition requires an inductive coil in proximity to a magnetic field for the transfer of power, as such motivating system 240 must comprise of the inductive coil for the purposes of transferring power to the UAV 200 and the inductive coil must be in close proximity to the single set of wheels 242/244 given the position of the wheels relative to conductors 112/114 for allowing power transfer).
21.	Regarding Claim 11, Kirkbride discloses a method of inspecting an aerial power transmission line system (Abstract, para. [0079]-[0081] and FIGS. 1A-1B), the method comprising:
(200) to a conductor (112/114) of the aerial power transmission line system (110), the UAV comprising a body (UAV 200 body as seen in FIG. 2A) having a rotor assembly (210), a set of wheels (242/244) coaxially aligned (FIGS. 2A-2B, 4A-4B and 5D-5E), and a battery (250); 
positioning (FIG. 4A) the set of wheels (242/244) on the conductor (112/114); 
inspecting the conductor (249) with a monitoring tool (250); 
moving (para. [0071]) the UAV (200) along the conductor (112/114); and harvesting electricity from the aerial power transmission line system and charging the battery (paras. [0011]-[0012], [0083], [0091] as seen in FIGS. 3 and FIG. 7).
22.	Regarding Claim 12, Kirkbride discloses the method of claim 11, wherein the moving the UAV along the conductor comprises driving the set of wheels (paras. [0065] and [0071]; moving UAV 200 along conductors 112/114 via the thrust generated by the rotor system 210).
23.	Regarding Claim 13, Kirkbride discloses the method of claim 11, wherein the moving the UAV along the conductor comprises operating the rotor assembly while the set of wheels is positioned on the conductor (paras. [0063] and [0071] and FIG. 4A).
24.	Regarding Claim 16, Kirkbride discloses the method of claim 11, further comprising traveling past an obstruction on the conductor by operating the rotor assembly to lift the set of wheels off of the conductor on a first side of the obstruction and landing the set of wheels on the conductor on a second side of the obstruction (para. [0062]; traveling past an obstruction such as a pylon on an aerial powerline 110 which comprises of conductor 112 by operating rotor assembly 210 in lifting wheels 242 off of the conductor 112 on a first side of the obstruction and landing the wheels 242 on conductor 112 on another side of the obstruction). 
25.	Regarding Claim 17, Kirkbride discloses the method of claim 11, wherein the set of wheels are positioned above the body (FIGS. 2B and 4A) and a center of gravity of the UAV (see position of sets of wheels 242/244 relative to a central portion of UAV 200 In FIG. 2A, as such the sets of wheels 242/244 must be positioned along a plane that bisects and the UAV 200 and the plane that passes through the CG of the UAV 200).
26.	Regarding Claim 18, Kirkbride discloses the method of claim 17, further comprising traveling past an obstruction on the conductor by operating the rotor assembly to lift the set of wheels off of the conductor on a first side of the obstruction and landing the set of wheels on the conductor on a second side of the obstruction (para. [0062]; traveling past an obstruction such as a pylon on an aerial powerline 110 which comprises of conductor 112 by operating rotor assembly 210 in lifting wheels 242 off of the conductor 112 on a first side of the obstruction and landing the wheels 242 on conductor 112 on another side of the obstruction).
27.	Regarding Claim 19, Kirkbride discloses the method of claim 17, wherein the moving along the UAV along the conductor comprises moving the UAV up an incline by operating the rotor assembly and maintaining the set of wheels on the conductor (moving up an incline as summarized by para. [0087] and FIG. 6C while maintaining the set of wheels 242/244 on the conductor 112/114 by using rotor system 210).

Claim Rejections - 35 USC § 103
28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

29.	Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkbride (US 20200001993 A1), in view of McNally (US 20160023761 A1). 
30.	Regarding Claim 8, Kirkbride discloses the UAV of claim 7, further comprising sensors (272) mounted with the body and in communication with the controller (270).
	Kirkbride is silent regarding specifically navigation sensors. 
	McNally discloses a UAV (McNally Abstract and FIG. 3) comprising a navigation sensor mounted with the body (para. [0069]; navigation sensor 130 mounted with the body as seen in FIG. 11) and in communication with the controller (132).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kirkbride to use the arrangement of McNally, as a standard arrangement of a navigation sensor and body arrangement for the purpose of providing the UAV with means necessary to assist the UAV in identifying and navigating towards a target location such as an aerial power line. 
31.	Regarding Claim 10, Kirkbride discloses the UAV of claim 9, wherein the body carries a controller (270) in communication with the rotor system (210) and the motivation system (240) to autonomously (FIG. 6A and para. [0086]) maneuver the UAV (200); and
	sensors (272) mounted with the body and in communication with the controller (270).
	Kirkbride is silent regarding specifically navigation sensors. 
	McNally discloses a UAV (McNally Abstract and FIG. 3) comprising a navigation sensor mounted with the body (para. [0069]; navigation sensor 130 mounted with the body as seen in FIG. 11) and in communication with the controller (132).
. 

32.	Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkbride (US 20200001993 A1), in view of Ananthanarayanan et al. (US 9421869 B1), hereinafter “Ananthanarayanan”.
33.	Regarding Claim 14, Kirkbride discloses the method of claim 11, wherein the energy harvesting comprises positioning the set of wheels (242/244) in close proximity to the conductor (112/114).
	Kirkbride is silent regarding specifically positioning a coil in close proximity to the conductor. 
	Ananthanarayanan discloses a UAV (Ananthanarayanan Abstract and FIGS. 1-7) comprising energy harvesting (c. 4, ln. 10-35; UAV 210 harvesting energy from conductor 102) which comprises positioning a coil (215) in close proximity to a conductor (102).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kirkbride to use the arrangement of Ananthanarayanan, as a known conductor and coil arrangement for the purpose of optimizing the inductive power connection between the UAV and an aerial power line in transferring power from the aerial power line to the UAV.
3.	Regarding Claim 20, Kirkbride disclose the method of claim 17, wherein the energy harvesting comprises positioning the set of wheels (242/244) in close proximity to the conductor (112/114).
	Kirkbride is silent regarding specifically positioning a coil in close proximity to the conductor. 
(Ananthanarayanan Abstract and FIGS. 1-7) comprising energy harvesting (c. 4, ln. 10-35; UAV 210 harvesting energy from conductor 102) which comprises positioning a coil (215) in close proximity to a conductor (102).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kirkbride to use the arrangement of Ananthanarayanan, as a known conductor and coil arrangement for the purpose of optimizing the inductive power connection between the UAV and an aerial power line in transferring power from the aerial power line to the UAV.

35.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkbride (US 20200001993 A1), in view of Andeweg (US 20210024212 A1). 
36.	Regarding Claim 15, Kirkbride discloses the method of claim 11.
	moving (FIG. 7) the UAV along another portion of the conductor (112/114), with the wheels (242/244) on the conductor (112/114), by operating the rotor assembly (210). 
	Kirkbride is silent regarding specifically moving the UAV along the conductor comprising moving the UAV along a portion of the conduction by driving the set of wheels while not operating the rotor assembly.
	Andeweg disclose an inspection UAV (Andeweg Abstract and FIG. 2) comprising moving the UAV along a portion of a beam by driving the set of wheels while not operating the rotor assembly (paras. [0012], [0013] [0054]; moving UAV 120 along a portion of a beam 11 by driving set of wheels 160 while not operating (i.e. switched off) rotor assembly 122 as seen in FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kirkbride to use the method of Andeweg such that moving the UAV along the conductor comprises moving the UAV along a portion of the conductor by 





	















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Vinogradova et al. (US 20170168107 A1) and Lavoie et al. (US 20190260191 A1) disclose power line inspection UAVs having wheels/rollers as well as rotors for charging the UAV.
Beranger et al. (US 20200391600 A1), Chan et al. (US 20170015414 A1), Koo (US 20190135113 A1), Chan et al. (US 20170015415 A1), Davis et al. (US 20170200530 A1), Yang et al. (US 20180095468 A1), Akens et al. (Us 20900775 A1), Evans (US 20180265098 A1), Jones (US 20060114122 A1), Wabnegger et al. (US 20190176984 A1), Johnson et al. (US 9753461 B1) and Fernandes (US 4818990 A) and Ananthanarayanan et al. (US 10099561 B1) disclose power line inspection UAVs.
Philips et al. (US 20110196535 A1) and Fernandes (US 4904996 A) disclose power line inspection RPVs.

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642